Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
The parties agree by stipulation to submit this case upon the single point, that the Judge below failed to find the facts and conclusions of law.
This is a case in Chancery to enforce a vender’s lien for the purchase money. In Chancery cases this Court has to examine the facts, and is not concluded by the findings of the Chancellor. The statute regulation does not therefore apply in such cases, because it would be utterly fruitless and lex non cogit ad vana. The statute was intended for cases in which the trial by the Judge supplied the place of a trial by jury, where the parties consent to it; and we have long ago determined that in Chancery cases the parties were not entitled to trial by jury.
Judgment affirmed.